Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 4 May 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 4 May 1821
				
				You reproach me without a cause and I dare say you got your Letter the very day after you wrote—My time has however been very much occupied in sitting for a picture which is not a quarter finished and which it is probable will employ me the whole summer—You complain without reason of your Letter to me which was by no means bad tho’ it was odd but I do not know what you mean by saying you were not in your proper senses—This admits of an interpretation which would be very painful to me and certainly very disgraceful to you I therefore trust it was only a mode of expression in itself meaning nothing but carelessness which tho’ a fault tis excusable provided you do not repeat it too often—Your brothers success cheered us considerably and the account you give of John is likewise very grateful as we know you would not deceive us by leading us to expect more than was true—In a short time we hope to hear news as pleasant concerning yourself and have no doubt or fears being perfectly assured that you will make every proper exertion to obtain the same standing as your brothers which will be easy to you being gifted by heaven with every means to ensure a good reputation in your Class—I am happy to learn that it is likely to be so promising as it will excite you to emulation and rouse that latent spark of ambition which has apparently lain dormant Ambition used in this sense my Son is honourable to every man as it is only a desire to attain excellence and strive at perfection—You have sometimes appeared to me to understand this term in too limitted a sense and suffered your imagination to dwell only on its political meaning—The scale on which I place it is vast and expansive as the firmament which we behold but which we cannot measure and the excellence which I anticipate leads to that perfection which we are taught to believe exists in a future state—To this Ambition let me exhort you and be assured that we often attain what we believe impossible by our will to acquire it and to despair of conquering.  difficult only indicates a supine and indolent character which seeks not to rise above the most ordinary level and is content to grovel on the earth instead of aspiring to the Skies—You are born for better things determine to be great and good and you have reached almost to the end of your journey as this will make difficulties light and you will asscend the rugged path with ease and fortitude gradually overcoming the little impediments which may occasionally obstruct it and reaping the sure reward of your labours in the road to virtue and science—We are all well. Johnson is gone to Baltimore after his lass who has treated him with scorn for his pains The front of the house is finished and it looks beautiful—Ever yours
				
					L. C. Adams
				
				
			